Exhibit EXHIBIT (A) FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RESOURCE REAL ESTATE INVESTORS 7, L.P. TABLE OF CONTENTS Section No. Description Page Section No. Description Page I. DEFINITION OF TERMS X POWERS AND LIABILITIES OF LIMITED 1.01Defined Terms 1 PARTNERS 10.01Absence of Control Over Partnership II. FORMATION Business 25 2.01Formation of Partnership 12 10.02Limited Liability 25 III. NAME XI. DISTRIBUTIONS AND ALLOCATIONS 3.01Name 12 11.01Distribution of Distributable Cash from Operations 26 IV. PLACES OF BUSINESS 11.02Distribution of Distributable Cash from 4.01Registered Agent and Office 12 Capital Transactions 26 4.02Principal Place of Business 12 11.03Allocations of Income and Loss 26 4.03Other Places of Business 13 11.04Special Allocations 27 4.04Amendments 13 11.05Distributions and Allocations Among the Limited Partners 29 V. NAMES AND ADDRESSES OF PARTNERS 11.06Tax Allocations: Code Section 704(c); 5.01Names and Addresses of Partners 13 Revaluations 29 11.07No Distributions in Kind 30 VI PURPOSE AND OBJECTIVE 11.08Partnership Entitled to Withhold 30 6.01Purpose 13 XII. WITHDRAWAL OF THE GENERAL VII. DURATION PARTNER 7.01Term 14 12.01Withdrawal of the General Partner 30 VIII. PARTNERS AND CAPITAL XIII. TRANSFER OF UNITS 8.01Partners and Capital 14 13.01Withdrawal of a Limited Partners 31 8.02Limited Partners 14 13.02Limitations on Assignments 32 8.03Partnership Capital 16 13.03Substitution 32 8.04Capital Accounts 16 13.04Status of an Assigning Limited Partner 33 8.05Additional Capital Contributions 17 13.05Limited Right of Presentment for 8.06Loans by Partners 17 Redemption of Units 33 8.07No Right to Return of Capital 18 XIV. DISSOLUTION AND WINDING-UP IX. POWERS, RIGHTS AND DUTIES OF 14.01Events Causing Dissolution 35 GENERAL PARTNER 14.02Winding Up of the Partnership; Capital 9.01Extent of Powers and Duties 18 Contribution by the General Partners on 9.02Delegation of Powers 20 Dissolution 35 9.03Reliance by Third Parties 20 14.03Application of Liquidation Proceeds on 36 9.04Limitations on the Exercise of Powers of Dissolution 36 General Partner 20 14.04No Recourse Against Other Partners 37 9.05Limitation on Liability of General Partner and its Affiliates; Indemnification 21 XV. FISCAL MATTERS 9.06Compensation of the General Partner and 15.01Title to the Real Estate Investment and its Affiliates 21 Bank Accounts 37 9.07Partnership Expenses 24 15.02Partnership Books and Records 37 9.08Other Interests of the General Partner and 15.03Financial Books and Accounting 39 Allocation of Business Opportunities 25 15.04Fiscal Year 39 15.05Reports 39 15.06Tax Returns and Tax Information 39 Section No. Description Page 15.07Accounting Decisions 39 15.08Federal Tax Election 39 15.09Tax Matters Partner 40 15.10Right of the General Partner to Keep Certain Information Relating to Real Estate Investments Confidential 41 XVI. VOTING RIGHTS OF THE LIMITED PARTNERS 16.01Voting Rights of the Limited Partners 41 16.02Limitations on Action by the Limited Partners 42 XVII. AMENDMENTS 17.01Amendments by the General Partner 43 17.02Amendments by the Limited Partners 43 XVIII. POWER OF ATTORNEY 18.01Appointment of Attorney-in-Fact 43 18.02Deemed Unanimous Consent of the Limited Partners 44 18.03Power Coupled With an Interest 44 XIX. GENERAL PROVISIONS 19.01Notices, Approvals and Consents 45 19.02Further Assurances 45 19.03Captions 45 19.04Binding Effect 45 19.05Severability 45 19.06Integration 45 19.07Applicable Law 46 19.08Counterparts 46 19.09Creditors 46 19.10Successors and Assigns 46 19.11Waiver of Action for Partition 46 EXHIBIT (A) – Form of Subscription Agreement These securities have not been registered under the Securities Act of 1933, as amended, or any applicable state securities acts.These securities must be acquired for investment, are restricted as to transferability, and may not be transferred or sold except in conformance with the restrictions contained in Article XIII of this First Amended and Restated Certificate and Agreement of Limited Partnership and in the Subscription Agreement and Annex A, Exhibit (A) to this First Amended and Restated Certificate and Agreement of Limited Partnership. FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RESOURCE REAL ESTATE INVESTORS 7, L.P. This FIRST AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of RESOURCE REAL ESTATE INVESTORS 7, L.P. (the “Partnership”), a Delaware limited partnership, is entered into by and among RESOURCE CAPITAL PARTNERS, INC. (“Resource Capital”), a Delaware corporation, as the General Partner, and such other persons who may be admitted to the Partnership from time to time as Limited Partners. WHEREAS, Resource Capital and Darshan V. Patel (the “Original Limited Partner”) initially entered into a Limited Partnership Agreement with respect to the Partnership on March 28, 2008, and they now desire to amend and restate that agreement in order to reflect certain changes to provisions of that Agreement. NOW, THEREFORE, this Agreement is entered into by the General Partner and the Limited Partners to amend and restate the Partnership’s original agreement described above. ARTICLE I DEFINITION OF TERMS 1.01.Defined Terms.Defined terms used in this Agreement shall have the meanings specified below.Certain additional defined terms are set forth elsewhere in this Agreement.Unless the context otherwise requires, the singular shall include the plural and the masculine gender shall include the feminine and neuter, and vice versa, and “Article” and “Section” references are references to the Articles and Sections of this Agreement. 1. “Accountants” means any firm of independent certified public accountants that may be engaged from time to time by the General Partner on behalf of the Partnership. 2. “Accredited Investor” means Accredited Investor, as that term is defined from time to time in Regulation D as adopted by the Securities and Exchange Commission as of the date of acceptance of the Limited Partner’s subscription.As of the date of the Private Placement Memorandum the term includes “any person who comes within any of the following categories or who the issuer reasonably believes comes within any of the following categories, at the time of the sale of the securities to that person: (i) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan association or other institution as defined in section 3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity; any broker or dealer registered pursuant to section 15 of the Securities Exchange Act of 1934; any insurance company as defined in section 2(13) of the Act; any investment company registered under the Investment Company Act of 1940 or a business development company as defined in section 2(a)(48) of that Act;Small Business Investment Company licensed by the U.S. Small Business Administration under section 301(c) or (d) of the Small Business Investment Act of 1958; any plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions for the benefit of its employees, if such plan has total assets in excess of $5,000,000; employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974 if the investment decision is made by a plan fiduciary, as defined in section 3(21) of such Act, which is either a bank, savings and loan association, insurance company, or registered investment adviser, or if the employee benefit plan has total assets in excess of $5,000,000 or, if a self-directed plan, with investment decisions made solely by persons that are accredited investors; 1 (ii) Any private business development company as defined in section 202(a)(22) of the Investment Advisors Act of 1940; (iii) Any organization described in section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or similar business trust, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $5,000,000; (iv) Any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer; (v) Any natural person whose individual net worth, or joint net worth with that person’s spouse, at the time of his purchase exceeds $1,000,000; (vi) Any natural person who had anindividual income in excess of $200,000 in each of the two most recent years or joint income with that person’s spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year; (vii) Any trust, with total assets in excess of $5,000,000, not formed for the specific purpose of acquiring the securities offered, whose purchase is directed by a sophisticated person as described in §230.506(b)(2)(ii); and (viii) Any entity in which all the equity owners are accredited investors.” 3. “Acquisition Expenses” means the total of: (i) all fees and commissions paid or payable to any Person (including the General Partner and its Affiliates) with respect to the evaluation, selection and acquisition of any Real Estate Investment acquired by the Partnership, including real estate commissions, selection fees, origination fees, loan fees, nonrecurring management fees or any fee of a similar nature, however designated; and (ii) all expenses, including but not limited to third-party legal fees and expenses and in-house legal fees and expenses, which shall be charged to the Partnership at an amount the Partnership would be required to pay to non-Affiliates for comparable legal services in the same geographic location, travel and communication expenses, costs of appraisals, nonrefundable option payments on Real Estate Investments acquired, accounting fees and expenses, fees and expenses for title insurance, environmental and engineering surveys or reports, expenses related to mortgages or other debt instruments and all miscellaneous expenses related to the evaluation, selection and acquisition of Real Estate Investments, provided that the Real Estate Investments are acquired by the Partnership. Notwithstanding the foregoing, Acquisition Expenses do not include the Property Acquisition Fee, the Property Financing Fee, the Real Estate Debt Origination Fee, the Construction Management Fee, or personnel expenses allocated to Controlling
